Title: William W. Hening to Thomas Jefferson, 15 March 1815
From: Hening, William Waller
To: Jefferson, Thomas


          Dear Sir, Richmond  15th March 1815
          Previously to the receipt of your letter of the 11th Inst I had carefully packed up all your M.S.S. with a view to return them to you by the first safe conveyance.—The Vth Vol. containing the sessions acts was all that I meant to retain; and that only, till I could complete the publication of that part. I had finished the 5th Vol. of the Statutes at Large; and had made considerable progress in the 6th (bringing down the sessions acts to about the middle of your Vth vol.) when the late co War commenced.—The interruptions unavoidable, from the state of the country, in the first instance, and lastly from the death  of Mr Pleasants, the publisher, has so far suspended the work, that it has been absolutely impossible to print off the whole of the matter contained in your V. Volume.—From the year 1771, to the present time, I have a complete collection of the Acts of the General Assembly, and Ordinances of the convention, during the interregnum. But, deprived of your Vth Vol. I cannot possibly complete the work.—To transcribe what remains of the 5th Vol. would not only be a very laborious and expensive undertaking, but I could not vouch for the accuracy of the impression, unless it could be examined by the original.—Indeed, I do not know, how the Examiners could certify the edition to have been published agreeably to law, unless they could compare it with the printed copy.—Under these mis circumstances I should presume, Congress could have no difficulty in your retaining the 5th Vol, until the matter now remaining, can be transferred to the Statutes at Large.—The 5th Vol. of this work, will very shortly be published; and not a moment will be lost, in completing the entire edition;—but it is really difficult to say, to what number of volumes, it will extend.—The Ordinances of Convention, & acts of the legislature during the Revolutionary war, are so very important, that not one can be omitted.
          If, from this candid representation of facts, you deem it indispensible, that I should send you, the Vth vol. of your sessions acts, I will certainly comply with your request; on receiving an intimation, to that effect.
          I am respy YrsWm W: Hening
        